Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 07/26/2021. Claims 1, 3-5, 7-8, 12, and 14-15 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 9, filed 07/26/2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The amendments to claim 1 have overcome the objection. The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 9, filed 07/26/2021, with respect to the rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The amendments to claim 1 have overcome the objection. The objection of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-15 under 35 U.S.C. 102 have been fully considered and are persuasive.  The amendments to the claims distinguish the claims from Wang et al. US 10860016 B1 so as to overcome the original rejection of claims 1, 3-5, 7-8, 12, and 14-15, and claims 2, 6, and 13 have been canceled. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosenberg US 20070162550 A1 (“Rosenberg”) and Andersson et al. US 20190110395 A1 (“Andersson”) under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 10860016 B1 (“Wang”) in combination with Rosenberg US 20070162550 A1 (“Rosenberg”) and Andersson et al. US 20190110395 A1 (“Andersson”).
	Regarding Claim 1. Wang teaches an unmanned working system, comprising:
	a plurality of unmanned working machines that perform lawn mowing work while being navigated in an unmanned manner  (Wang teaches a method with one or more vehicles assigned to individual sub-regions of a site [claim 1], where the vehicles can navigate to an appropriate position associated with the task, which can be lawn mowing [Column 15, lines 4-8]. The associated tasks to be performed may be utilized by autonomous vehicles to coordinate operations on the site in order to achieve their objective [Column 2, lines 44-47]); and 
	a server computer,
	wherein each of the unmanned working machines communicates with the server computer (Wang teaches that an administrator system is in communication with a control unit of each of the vehicles via a network [Column 4, lines 13-15]. The administrator system may be implemented by one or more servers, such as the servers in FIG. 1 at number 114 [Column 4, lines 30-31]),
	each of the unmanned working machines includes a machine side processor,
	the machine side processor functions as:
		an operation control unit that controls an operation based on a setting parameter (Wang teaches that the server is in communication with a control unit on each of the vehicles in the network [Column 4, lines 13-15]. This control unit may be equipped to monitor the vehicle’s power delivery system, brake system, steering system, and implement controls, etc. [Column 4, 9-12]. In FIG. 25, the control unit is shown at numeral 2500 to include a machine side processor at 2510. The administrator system may send diagnostic test instructions to the control unit on the vehicle to engage the navigation controls and collects vehicle data associated with the functionality or health of the vehicle [Column 4, lines 52-56]. In some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature) [Column 13, lines 53-57]. Wang also shows in FIG. 17 ; and
	a working operation information collection unit that collects working operation information, on an operation of the lawn mowing work, including traveling data (Wang teaches that the vehicles may collect data associated with their task progress and terrain. The vehicle may monitor a depth of a cut, the amount of load on the implement, detect unexpected obstacles, etc. [Column 16, lines 51-62]. This information is a form of traveling data, regarding obstacles encountered while traveling, or terrain traveled over. This can be done through the various sensors, positioning units, and/or angle acquisition units [Column 3, lines 19-25]),
	the server computer includes a server side processor that functions as:
	a working operation information acquisition unit that acquires the working operation information from each of the unmanned working machines (Wang teaches that the administrator system may collect survey data of a site at which the vehicles are assigned to generate a mission including tasks that are assigned based on divisions of the site [Column 4, lines 13-29]. This may be done by a survey device, which can include a survey station, survey pole, or from scanning and position devices and systems installed on the vehicles themselves; one or more vehicles may traverse the site to collect the survey data. Wang also teaches this process in FIG. 17 how the vehicles collect data associated with the task progress and the terrain at step 1712, and then send the data to the administrator system at step 1714 [FIG. 17]); and
	a setting specifying unit that specifies, for each of the unmanned working machines, a value of the setting parameter suitable for the lawn mowing work based on the working operation information (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on a setting specifying unit that specifies the value of the setting parameter suitable for the lawn mowing work based on the working operation information),
	each of the unmanned working machines controls an operation based on the value of the setting parameter specified by the server computer (Wang teaches that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations based on these new instructions [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17]),
	the traveling data includes a number of times the unmanned working machine travels straight in the lawn mowing work for a predetermined number of seconds (Wang teaches that missions may be generated for a site. The site may be divided into sub-regions sized such that one or more vehicles may perform one particular task at a particular time. Each of the sub-regions may be further divided into paths (horizontal regions) and layers (vertical regions). In some cases, the width of the paths and the height of the layers may be selected based on information associated with the vehicles assigned. For example, the width of an implement of a bulldozer assigned to the sub-region may be utilized to define the width of the path such that the bulldozer may perform an operation on the path without making multiple passes. [Column 2, lines 56-67, Column 3, lines 1-3]. In some cases, the vehicles may include various sensors, positioning units, and/or the angle acquisition units. The various sensors, positioning units, and/or the angle acquisition units may be utilized to collect data associated with the site as the vehicles perform the operations associated with tasks. The data collected may be utilized to update or adjust tasks, subsequent tasks, or other parts of a mission. For example, a bulldozer may determine that the vehicle is only able to clear two inches of material per pass, rather than the four inches called for in the mission. Thus, the number of layers and the number passes for each path may be adjusted accordingly utilizing feedback from the vehicle [Column 3, lines 19-30]. In these situations, the vehicle may report issues to an administrator system to cause the administrator to adjust the mission starting with the current segment, path, and layer. For instance, the administrator system may add passes within a layer to divide the path within the layer [Column 8, lines 43-53]. This reads on collecting traveling data that includes a number of times the unmanned working machine travels straight. It should be understood, that the vehicle may also preform the process FIG. 16 regarding notifications to the administrator system during operations. For instance, the vehicle may be configured to preform continuous or periodic system or status checks while the vehicle is preforming operations to ensure the vehicle is maintained in good working conduction during the entire working period. In this way, the vehicle identify issues prior to a major breakdowns that would put the vehicle out of commission for extended periods [Column 15, lines 50-58]), a number of collisions (Wang shows in FIG. 16 that the vehicle can detect malfunctions at step 1610. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system at step 1612 [Column 15, lines 16-27]), which means that the travel information can include collision information, and a number of collisions if more than one occurs),
	the setting specifying unit specifies the value of the setting parameter suitable for the lawn mowing work based on the traveling data (Wang teaches that in some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature), which reads on specifying the value of the setting parameter (regarding vehicle health) suitable for lawn mowing work [Column 13, lines 49-57]. This is in addition to teaching that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations [Column 16, lines 63-67, Column 17, lines 1-10]).
	Wang does not teach:
	the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds, and
	However, Rosenberg teaches:
	the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds (Rosenberg teaches a vehicle-to-vehicle instant messaging system where, as shown in FIG. 1, a plurality of vehicles are equipped such that each vehicle communicates with a server at numeral 100. In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information at regular time intervals to the VLS server. In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information to the VLS server at a time interval that is dependent upon the vehicles velocity (in general the time interval is less when the velocity is greater). In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information to the VLS server each time the vehicle has moved a certain distance. By making the locative information update rate dependent upon vehicle velocity and/or upon incremental vehicle displacement, a vehicle sitting at a stop light need not update its location information as quickly as a vehicle traveling quickly upon a freeway. Similarly a slow moving vehicle need not update its location information as quickly as a fast moving vehicle. Such methods save communication bandwidth to the VLS server [paragraph 59]. This means that a vehicle traveling quickly along a freeway will send travel data after a predetermined time interval (number of seconds), then if it slows down to exit the freeway will send a second set of travel data after a second predetermined number of seconds that is longer than the first, and if the vehicle gets off of the freeway onto a road requiring the vehicle to slow down further, it will send a third set of travel information after a third predetermined number of seconds that is longer than the second predetermined number of seconds).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds as taught by Rosenberg to save communication bandwidth on the server.
	Wang also does not teach:
	the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner.
	However, Andersson teaches:
	the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner (Andersson teaches a lawn mowing system with robotic lawn mowers that are designed to work in a geofence area, e.g. defined as the area within a certain distance from the cutting area and/or from a base station of the area. The software of the most preferred inventive system has a program for alerting the caretaker if a mower placed on a lawn is leaving a geofence area, and gives the position of a mower having left the area as GPS-coordinates [paragraph 61]. Andersson also teaches that the typical robotic lawn mower has a control unit that enables the lawn mower to alarm when leaving the area, which means that the mowers can send this alert each time the lawn mower leaves the area. This reads on traveling data that includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner, because the number of times the alarm is sent will equal the number of times the machine moves out of the working area).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner as taught by Andersson so that the server can be alerted when the lawn mowers are removed from the work area, such as when a lawn mower is stolen. 
	Regarding Claim 3. Wang in combination with Rosenberg and Andersson teaches the unmanned working system according to claim 1.
	Wang also teaches:
	wherein
	the working operation information includes environment information, on the working area (Wang teaches that the operation information collected by the autonomous vehicles can include terrain data associated with the actual conditions of the site as they perform the operations associated with each task. This data can be provided to the administrator system as well as updated vehicle data [Column 4, line 67, Column 5, lines 1-9]), and 
	the setting specifying unit specifies the value of the setting parameter suitable for the lawn mowing work based on the environment information (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task (including updated data) to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on the setting specifying unit specifying the value of the setting parameter suitable for the lawn mowing work based on the second information).
	Wang does not teach:
	the working operation information includes that includes an area, a wire length, and a shape of the working area.
	However, Andersson teaches:
	the working operation information includes that includes an area, a wire length, and a shape of the working area (Andersson teaches that the software of their inventive system can have a program for setting up lawn specific cutting programs including cutting pattern for every lawn to be cut. A lawn specific cutting program takes into account the geometry defined by the guiding fence and if present other guiding cables, such as the shapes shown in FIG. 1 [paragraph 60]. By default, including the shape of the boundary wire/guiding cable also includes the length of the wire/cable. This reads on working information that includes an area, a wire length, and a shape of the working area).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the working operation information includes that includes an area, a wire length, and a shape of the working area as taught by Andersson so that the system can work with various work areas that are defined by boundary wires.
	Regarding Claim 4. Wang in combination with Rosenberg and Andersson teaches the unmanned working system according to claim 1.
	Wang also teaches:
	wherein
	the machine processor of each of the unmanned working machines further functions as:
an evaluation information collection unit that collects working evaluation information that includes a traveling distance and a brought out current value and that is used for evaluation of the lawn mowing work performed by the operation based on an optimal value of the setting parameter specified by the server computer (Wang teaches that the vehicle may detect a malfunction [FIG. 16, number 1610]. For example, the vehicle may determine a slip rate (one of the parameters potentially included in determining the health of the vehicle [Column 14, lines 45-52]) is greater than a predetermined threshold, thereby indicating the treads have slipped, a velocity is below an expected velocity, the turn radius has changed, engine heat is exceeding a predefined threshold, the implement is failing to adjust position, among others [Column 15, lines 9-15]. Upon detecting a malfunction, the vehicle may cease performing operations and come to a stop to further evaluate the malfunction, notify the administrator system and await feedback, await an on-site operator or mechanic to evaluate the vehicle, and/or to prevent further damage. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system [Column 15, lines 16-27]. Wang also teaches that the vehicle may determine its own status in FIG. 15. The vehicle may perform a health or status check on the vehicle systems to determine that each is operating within the expected or desired ranges at numeral 1504. For example, the health of the vehicle may include the power range (e.g., the minimum and maximum rotation per minute associated with an engine drive shaft), the coolant temperature, oil pressure, battery voltage, wheel or rack slip rate, etc.) [Column 13, lines 42-57]. The health or status check on vehicle systems, including battery voltage, reads on a brought out current value. Wang also shows in FIG. 17 how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704 and determines the vehicle status at step 1706, as described above. If the vehicle is determined to be healthy, it determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]. Wang also teaches that the vehicle may determine that the vehicle has passed an end point of a segment associated with a task at 1802 of FIG. 18. For example, the vehicle may include a position system that collects data that is usable to determine the location of a particular point on the vehicle and/or on the implement. In some cases, the vehicle may determine that the current location is along an end point of the current segment (or path) by comparing the location with the data associated with the segment or mission [Column 17, lines 20-28]), and
	the server side processor of the server computer functions as:
	a setting correction unit that corrects the value of the setting parameter suitable for the lawn mowing work based on the working evaluation information obtained from each of the unmanned working machines (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task (including updated data) to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on the setting specifying unit specifying the value of the setting parameter suitable for the lawn mowing work based on the second information. The administrator system acts as a server, as shown in FIG. 1, and when correcting the one or more parameters associated with the task, it acts as a setting correction unit).
	Regarding Claim 5. Wang in combination with Rosenberg and Andersson teaches the unmanned working system according to claim 1.
	Wang also teaches:
	wherein the value of the setting parameter suitable for the lawn mowing work is a value for improving the lawn mowing work of the unmanned working machine (Wang teaches that the administrator system can adjust one or more parameters associated with a subsequent task, [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], and this is primarily intended to check the health of the vehicle, but can also check the status and accuracy of the navigation controls [Column 16, lines 15-19-. Both would read on a value of the setting parameter suitable for the lawn mowing work wherein the value is a value for improving the lawn mowing work of the unmanned working machine).
	Regarding Claim 7. Wang teaches A server computer that controls an operation based on a setting parameter and communicates with each of a plurality of unmanned working machines that perform lawn mowing work while being navigated in an unmanned manner (Wang teaches a method with one or more vehicles assigned to individual sub-regions of a site [claim 1], where the vehicles can navigate to an appropriate position associated with the task, which can be lawn mowing [Column 15, lines 4-8]. The associated tasks to be performed may be utilized by autonomous vehicles to coordinate operations on the site in order to achieve their objective [Column 2, lines 44-47]), the server computer comprising a server side processor that functions as:
	a working operation information acquisition unit that acquires working operation information, on an operation of the lawn mowing work, including traveling data, from each of the unmanned working machines (Wang teaches that an administrator system is in communication with a control unit of each of the vehicles via a network [Column 4, lines 13-15]. The administrator system may be implemented by one or more servers, such as the servers in FIG. 1 at number 114 [Column 4, lines 30-31]. Wang also teaches that the administrator system may collect survey data of a site at which the vehicles are assigned to generate a mission including tasks that are assigned based on divisions of the site [Column 4, lines 13-29]. This may be done by a survey device, which can include a survey station, survey pole, or from scanning and position devices and systems installed on the vehicles themselves; one or more vehicles may traverse the site to collect the survey data. Wang also teaches this process in FIG. 17 how the vehicles collect data associated with the task progress and the terrain at step 1712, and then send the data to the administrator system at step 1714 [FIG. 17]); and
	a setting specifying unit that specifies, for each of the unmanned working machines, a value of the setting parameter suitable for the lawn mowing work based on the lawn mowing working operation information (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on a server side processor that functions as a setting specifying unit that specifies the value of the setting parameter suitable for the lawn mowing work based on the working operation information), 
	wherein the server computer transmits the value of the setting parameter suitable for the lawn mowing work to each of the unmanned working machines, and enables the unmanned working machine to control the operation based on the value of the setting parameter (Wang teaches that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations based on these new instructions [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], which reads on both transmitting the value of the setting parameter to the unmanned working machines, and enabling the machines to control the operation based on the value of the setting parameter), 
	the traveling data includes a number of times the unmanned working machine travels straight in the lawn mowing work for a predetermined number of seconds (Wang teaches that missions may be generated for a site. The site may be divided into sub-regions sized such that one or more vehicles may perform one particular task at a particular time. Each of the sub-regions may be further divided into paths (horizontal regions) and layers (vertical regions). In some cases, the width of the paths and the height of the layers may be selected based on information associated with the vehicles assigned. For example, the width of an implement of a bulldozer assigned to the sub-region may be utilized to define the width of the path such that the bulldozer may perform an operation on the path without making multiple passes. [Column 2, lines 56-67, Column 3, lines 1-3]. In some cases, the vehicles may include various sensors, positioning units, and/or the angle acquisition units. The various sensors, positioning units, and/or the angle acquisition units may be utilized to collect data associated with the site as the vehicles perform the operations associated with tasks. The data collected may be utilized to update or adjust tasks, subsequent tasks, or other parts of a mission. For example, a bulldozer may determine that the vehicle is only able to clear two inches of material per pass, rather than the four inches called for in the mission. Thus, the number of layers and the number passes for each path may be adjusted accordingly utilizing feedback from the vehicle [Column 3, lines 19-30]. In these situations, the vehicle may report issues to an administrator system to cause the administrator to adjust the mission starting with the current segment, path, and layer. For instance, the administrator system may add passes within a layer to divide the path within the layer [Column 8, lines 43-53]. This reads on collecting traveling data that includes a number of times the unmanned working machine travels straight. It should be understood, that the vehicle may also preform the process FIG. 16 regarding notifications to the administrator system during operations. For instance, the vehicle may be configured to preform continuous or periodic system or status checks while the vehicle is preforming operations to ensure the vehicle is maintained in good working conduction during the entire working period. In this way, the vehicle identify issues prior to a major breakdowns that would put the vehicle out of commission for extended periods [Column 15, lines 50-58]), a number of collisions (Wang shows in FIG. 16 that the vehicle can detect malfunctions at step 1610. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system at step 1612 [Column 15, lines 16-27]), which means that the travel information can include collision information, and a number of collisions if more than one occurs),
	the setting specifying unit specifies the value of the setting parameter suitable for the lawn mowing work based on the traveling data (Wang teaches that in some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature), which reads on specifying the value of the setting parameter (regarding vehicle health) suitable for lawn mowing work [Column 13, lines 49-57]. This is in addition to teaching that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations [Column 16, lines 63-67, Column 17, lines 1-10]).
	Wang does not teach:
	the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds, and
	However, Rosenberg teaches:
	the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds (Rosenberg teaches a vehicle-to-vehicle instant messaging system where, as shown in FIG. 1, a plurality of vehicles are equipped such that each vehicle communicates with a server at numeral 100. In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information at regular time intervals to the VLS server. In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information to the VLS server at a time interval that is dependent upon the vehicles velocity (in general the time interval is less when the velocity is greater). In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information to the VLS server each time the vehicle has moved a certain distance. By making the locative information update rate dependent upon vehicle velocity and/or upon incremental vehicle displacement, a vehicle sitting at a stop light need not update its location information as quickly as a vehicle traveling quickly upon a freeway. Similarly a slow moving vehicle need not update its location information as quickly as a fast moving vehicle. Such methods save communication bandwidth to the VLS server [paragraph 59]. This means that a vehicle traveling quickly along a freeway will send travel data after a predetermined time interval (number of seconds), then if it slows down to exit the freeway will send a second set of travel data after a second predetermined number of seconds that is longer than the first, and if the vehicle gets off of the freeway onto a road requiring the vehicle to slow down further, it will send a third set of travel information after a third predetermined number of seconds that is longer than the second predetermined number of seconds).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds as taught by Rosenberg to save communication bandwidth on the server.
	Wang also does not teach:
	the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner.
	However, Andersson teaches:
	the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner (Andersson teaches a lawn mowing system with robotic lawn mowers that are designed to work in a geofence area, e.g. defined as the area within a certain distance from the cutting area and/or from a base station of the area. The software of the most preferred inventive system has a program for alerting the caretaker if a mower placed on a lawn is leaving a geofence area, and gives the position of a mower having left the area as GPS-coordinates [paragraph 61]. Andersson also teaches that the typical robotic lawn mower has a control unit that enables the lawn mower to alarm when leaving the area, which means that the mowers can send this alert each time the lawn mower leaves the area. This reads on traveling data that includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner, because the number of times the alarm is sent will equal the number of times the machine moves out of the working area).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner as taught by Andersson so that the server can be alerted when the lawn mowers are removed from the work area, such as when a lawn mower is stolen. 
	Regarding Claim 8. Wang teaches an unmanned working system that performs lawn mowing work while being navigated in an unmanned manner and communicates with a server computer, the unmanned working machine comprising a machine side processor that functions as:
	an operation control unit that controls an operation based on a setting parameter (Wang teaches a method with one or more vehicles assigned to individual sub-regions of a site [claim 1], where the vehicles can navigate to an appropriate position associated with the task, which can be lawn mowing [Column 15, lines 4-8]. The associated tasks to be performed may be utilized by autonomous vehicles to coordinate operations on the site in order to achieve their objective [Column 2, lines 44-47]. Wang teaches that the server is in communication with a control unit on each of the vehicles in the network [Column 4, lines 13-15]. This control unit may be equipped to monitor the vehicle’s power delivery system, brake system, steering system, and implement controls, etc. [Column 4, 9-12]. The administrator system may send diagnostic test instructions to the control unit on the vehicle to engage the navigation controls and collects vehicle data associated with the functionality or health of the vehicle [Column 4, lines 52-56]. In some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature) [Column 13, lines 53-57]. Wang also shows in FIG. 17 how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704, determines the vehicle status, determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]); and
	a working operation information collection unit that collects working operation information on an operation of the lawn mowing work, including traveling data (Wang teaches that the vehicles may collect data associated with their task progress and terrain. The vehicle may monitor a depth of a cut, the amount of load on the implement, detect unexpected obstacles, etc. [Column 16, lines 51-62]. This information is a form of traveling data, regarding obstacles encountered while traveling, or terrain traveled over. This can be done through the various sensors, positioning units, and/or angle acquisition units [Column 3, lines 19-25]),
	wherein the unmanned working machine acquires, from the server computer, a value of the setting parameter suitable for the lawn mowing work specified based on the working operation information, and controls the operation based on the value of the setting parameter (Wang teaches that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations based on these new instructions [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], which reads on both transmitting the value of the setting parameter to the unmanned working machines, and enabling the machines to control the operation based on the value of the setting parameter. Wang also teaches that the server is in communication with a control unit on each of the vehicles in the network [Column 4, lines 13-15]. This control unit may be equipped to monitor the vehicle’s power delivery system, brake system, steering system, and implement controls, etc. [Column 4, 9-12]. The administrator system may send diagnostic test instructions to the control unit on the vehicle to engage the navigation controls and collects vehicle data associated with the functionality or health of the vehicle [Column 4, lines 52-56]. In some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature) [Column 13, lines 53-57]),
	the traveling data includes a number of times the unmanned working machine travels straight in the lawn mowing work for a predetermined number of seconds (Wang teaches that missions may be generated for a site. The site may be divided into sub-regions sized such that one or more vehicles may perform one particular task at a particular time. Each of the sub-regions may be further divided into paths (horizontal regions) and layers (vertical regions). In some cases, the width of the paths and the height of the layers may be selected based on information associated with the vehicles assigned. For example, the width of an implement of a bulldozer assigned to the sub-region may be utilized to define the width of the path such that the bulldozer may perform an operation on the path without making multiple passes. [Column 2, lines 56-67, Column 3, lines 1-3]. In some cases, the vehicles may include various sensors, positioning units, and/or the angle acquisition units. The various sensors, positioning units, and/or the angle acquisition units may be utilized to collect data associated with the site as the vehicles perform the operations associated with tasks. The data collected may be utilized to update or adjust tasks, subsequent tasks, or other parts of a mission. For example, a bulldozer may determine that the vehicle is only able to clear two inches of material per pass, rather than the four inches called for in the mission. Thus, the number of layers and the number passes for each path may be adjusted accordingly utilizing feedback from the vehicle [Column 3, lines 19-30]. In these situations, the vehicle may report issues to an administrator system to cause the administrator to adjust the mission starting with the current segment, path, and layer. For instance, the administrator system may add passes within a layer to divide the path within the layer [Column 8, lines 43-53]. This reads on collecting traveling data that includes a number of times the unmanned working machine travels straight. It should be understood, that the vehicle may also preform the process FIG. 16 regarding notifications to the administrator system during operations. For instance, the vehicle may be configured to preform continuous or periodic system or status checks while the vehicle is preforming operations to ensure the vehicle is maintained in good working conduction during the entire working period. In this way, the vehicle identify issues prior to a major breakdowns that would put the vehicle out of commission for extended periods [Column 15, lines 50-58]), a number of collisions (Wang shows in FIG. 16 that the vehicle can detect malfunctions at step 1610. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system at step 1612 [Column 15, lines 16-27]), which means that the travel information can include collision information, and a number of collisions if more than one occurs),
	the setting specifying unit specifies the value of the setting parameter suitable for the lawn mowing work based on the traveling data (Wang teaches that in some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature), which reads on specifying the value of the setting parameter (regarding vehicle health) suitable for lawn mowing work [Column 13, lines 49-57]. This is in addition to teaching that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations [Column 16, lines 63-67, Column 17, lines 1-10]).
	Wang does not teach:
	the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds, and
	However, Rosenberg teaches:
	the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds (Rosenberg teaches a vehicle-to-vehicle instant messaging system where, as shown in FIG. 1, a plurality of vehicles are equipped such that each vehicle communicates with a server at numeral 100. In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information at regular time intervals to the VLS server. In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information to the VLS server at a time interval that is dependent upon the vehicles velocity (in general the time interval is less when the velocity is greater). In some embodiments the local computing device of each vehicle is configured to send locative information including current GPS location information and direction of travel information to the VLS server each time the vehicle has moved a certain distance. By making the locative information update rate dependent upon vehicle velocity and/or upon incremental vehicle displacement, a vehicle sitting at a stop light need not update its location information as quickly as a vehicle traveling quickly upon a freeway. Similarly a slow moving vehicle need not update its location information as quickly as a fast moving vehicle. Such methods save communication bandwidth to the VLS server [paragraph 59]. This means that a vehicle traveling quickly along a freeway will send travel data after a predetermined time interval (number of seconds), then if it slows down to exit the freeway will send a second set of travel data after a second predetermined number of seconds that is longer than the first, and if the vehicle gets off of the freeway onto a road requiring the vehicle to slow down further, it will send a third set of travel information after a third predetermined number of seconds that is longer than the second predetermined number of seconds).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the traveling data is sent after a first predetermined number of seconds, a second predetermined number of seconds that is longer than the first predetermined number of seconds, a third predetermined number of seconds that is longer than the second predetermined number of seconds as taught by Rosenberg to save communication bandwidth on the server.
	Wang also does not teach:
	the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner.
	However, Andersson teaches:
	the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner (Andersson teaches a lawn mowing system with robotic lawn mowers that are designed to work in a geofence area, e.g. defined as the area within a certain distance from the cutting area and/or from a base station of the area. The software of the most preferred inventive system has a program for alerting the caretaker if a mower placed on a lawn is leaving a geofence area, and gives the position of a mower having left the area as GPS-coordinates [paragraph 61]. Andersson also teaches that the typical robotic lawn mower has a control unit that enables the lawn mower to alarm when leaving the area, which means that the mowers can send this alert each time the lawn mower leaves the area. This reads on traveling data that includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner, because the number of times the alarm is sent will equal the number of times the machine moves out of the working area).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Wang with the traveling data includes a number of times the unmanned working machine moves out of a working area within which the unmanned working machine is navigated in the unmanned manner as taught by Andersson so that the server can be alerted when the lawn mowers are removed from the work area, such as when a lawn mower is stolen. 
	Regarding Claim 12. Wang in combination with Rosenberg and Andersson teaches the unmanned working system according to claim 3.
	Wang also teaches:
	wherein
	the machine side processor of each of the unmanned working machines further functions as:
	an evaluation information collection unit that collects working evaluation information that includes a traveling distance and a brought out current value and that is used for evaluation of the lawn mowing work performed by the operation based on an optimal value of the setting parameter specified by the server computer (Wang teaches that the vehicle may detect a malfunction [FIG. 16, number 1610]. For example, the vehicle may determine a slip rate (one of the parameters potentially included in determining the health of the vehicle [Column 14, lines 45-52]) is greater than a predetermined threshold, thereby indicating the treads have slipped, a velocity is below an expected velocity, the turn radius has changed, engine heat is exceeding a predefined threshold, the implement is failing to adjust position, among others [Column 15, lines 9-15]. Upon detecting a malfunction, the vehicle may cease performing operations and come to a stop to further evaluate the malfunction, notify the administrator system and await feedback, await an on-site operator or mechanic to evaluate the vehicle, and/or to prevent further damage. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system [Column 15, lines 16-27]. Wang also teaches that the vehicle may determine its own status in FIG. 15. The vehicle may perform a health or status check on the vehicle systems to determine that each is operating within the expected or desired ranges at numeral 1504. For example, the health of the vehicle may include the power range (e.g., the minimum and maximum rotation per minute associated with an engine drive shaft), the coolant temperature, oil pressure, battery voltage, wheel or rack slip rate, etc.) [Column 13, lines 42-57]. The health or status check on vehicle systems, including battery voltage, reads on a brought out current value. Wang also shows in FIG. 17 how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704 and determines the vehicle status at step 1706, as described above. If the vehicle is determined to be healthy, it determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]. Wang also teaches that the vehicle may determine that the vehicle has passed an end point of a segment associated with a task at 1802 of FIG. 18. For example, the vehicle may include a position system that collects data that is usable to determine the location of a particular point on the vehicle and/or on the implement. In some cases, the vehicle may determine that the current location is along an end point of the current segment (or path) by comparing the location with the data associated with the segment or mission [Column 17, lines 20-28]), and
	the server side processor of the server computer functions as a setting correction unit that corrects the value of the setting parameter suitable for the lawn mowing work based on the working evaluation information obtained from each of the unmanned working machines (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task (including updated data) to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on the setting specifying unit specifying the value of the setting parameter suitable for the lawn mowing work based on the second information. The administrator system acts as a server, as shown in FIG. 1, and when correcting the one or more parameters associated with the task, it acts as a setting correction unit).
	Regarding Claim 14. Wang in combination with Rosenberg and Andersson teaches the unmanned working system according to claim 3. 
	Wang also teaches:
	wherein the value of the setting parameter suitable for the lawn mowing work is a value for improving the lawn mowing work of the unmanned working machine ((Wang teaches that the administrator system can adjust one or more parameters associated with a subsequent task, [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], and this is primarily intended to check the health of the vehicle, but can also check the status and accuracy of the navigation controls [Column 16, lines 15-19-. Both would read on a value of the setting parameter suitable for the lawn mowing work wherein the value is a value for improving the lawn mowing work of the unmanned working machine). 
	Regarding Claim 15. Wang in combination with Rosenberg and Andersson teaches the unmanned working system according to claim 4. 
	Wang also teaches:
	wherein the value of the setting parameter suitable for the lawn mowing work is a value for improving the lawn mowing work of the unmanned working machine ((Wang teaches that the administrator system can adjust one or more parameters associated with a subsequent task, [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], and this is primarily intended to check the health of the vehicle, but can also check the status and accuracy of the navigation controls [Column 16, lines 15-19-. Both would read on a value of the setting parameter suitable for the lawn mowing work wherein the value is a value for improving the lawn mowing work of the unmanned working machine).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664